Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/370,002 filed on 7/8/21. Claims 1 - 9 has been examined.
Allowable Subject Matter
3.	Claims 1 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Closet prior art(s) Millar et al. (US 10,749,554) teaches system and method for short block length distribution matching specifically A communication system transmits an input block of bits over a communication channel using a prefix tree that maps a dyadic distribution of compositions of output symbols to prefixes of variable lengths. A path to each leaf of the prefix tree is defined by a prefix formed by a unique sequence of binary values of a length equal to a depth of the leaf. Each leaf is associated with a composition that has at least a number of unique permutations equals to two in a power of a length of a suffix of the block of input bits. The system selects a composition identified in the prefix tree by a prefix, permutes the selected composition according to a suffix, and transmits the permuted composition over a communication channel. The compositions are selected to reduce one or combination of energy and kurtosis of transmission.

Closest prior art(s) Vassilieva et al. (US 10,700,807) teaches fiber input power selection for probabilistically shaped signals in optical networks specifically Systems and methods for setting fiber input power for an optical transmission path may include determining an initial modulation format representing a uniform distribution QAM format, the initial modulation format associated with a first fiber input power and a first spectral efficiency, configuring optical transponders to apply probabilistic shaping to the initial modulation format when transmitting traffic over the optical transmission path, the traffic including probabilistically shaped signals with a second spectral efficiency, determining, dependent on the second spectral efficiency, a second fiber input power, and configuring optical amplifiers along the optical transmission path to transmit the traffic comprising the probabilistically shaped signals over the optical transmission path using the second fiber input power. Determining the second fiber input power may include incrementally increasing or decreasing an optimum fiber input power for a reference modulation format or applying an adaptive selection process to dynamically select the second fiber input power.

Closest prior art(s) Gultekin et al. (US 10,523,480) teaches K-BIT Enumerative sphere shaping of multidimensional constellations  method for k-bit Enumerative Sphere Shaping (ESS) of multidimensional constellations includes converting a first set of a plurality of uniformly distributed data bits from a serial data bit stream to a first unsigned amplitude sequence comprising a plurality of amplitudes bounded by a spherical constellation of maximum energy levels of a plurality of energy levels, wherein the first unsigned amplitude sequence has a Gaussian distribution and each of the energy levels is determined by a respective one of the amplitudes in the amplitude sequence. The first unsigned amplitude sequence is converted to a first shaped data bit sequence. The first shaped data bit sequence is combined with a second set of a one or more uniformly distributed data bits from the serial data bit stream to form a combined data stream. The combined data stream is mapped to a combined amplitude stream.

As per claim 1, Each of the above mentioned closest prior art(s) reference(s) is performing encoding/transmitting and decoding/receiving device using different method and/or techniques however, none of the reference(s) as a whole teach  An encoding device comprising: a memory; and 
a processor coupled to the memory and configured to: 
determine, based on an integer value that corresponds to a bit string of a predetermined amount, quantities for a predetermined number of individual symbol values included in a symbol string encoded from the bit string of the predetermined amount, 
specify positions of symbols in the symbol string for the individual symbol values from the quantities for the individual symbol values and a first parameter related to a number of arrangement patterns of the symbols that corresponds to the quantities for the individual symbol values, and
generate the symbol string by assigning to the specified positions the corresponding symbol values.

As per claim 5, Each of the above mentioned closest prior art(s) reference(s) is performing encoding/transmitting and decoding/receiving device using different method and/or techniques however, none of the reference(s) as a whole teach  A decoding device comprising: 
a memory; and 
10a processor coupled to the memory and configured to: 
count quantities for a predetermined number of individual symbol values included in a symbol string encoded from a bit string of a predetermined amount; 
detect positions in the symbol string for the predetermined number 15of the individual symbol values, and 
specify an integer value that corresponds to the bit string of the predetermined amount from the quantities for the predetermined number of the individual symbol values, the positions for the predetermined number of the individual symbol values included in the symbol string, and a parameter related 20to a number of arrangement patterns of symbols included in the symbol string.

As per claim 6, Each of the above mentioned closest prior art(s) reference(s) is performing encoding/transmitting and decoding/receiving device using different method and/or techniques however, none of the reference(s) as a whole teach A transmission device comprising: 
a processor configured to: 
determine, based on an integer value that corresponds to a bit 25string of a predetermined amount, quantities for a predetermined number of individual symbol values included in a symbol string encoded from the bit string of the predetermined amount, 
specify positions of symbols in the symbol string for the individual symbol values from the quantities for the individual symbol values and a first 29Fujitsu Ref. No.: 20-00830 parameter related to a number of arrangement patterns of the symbols that corresponds to the quantities for the individual symbol values, and 
generate the symbol string by assigning to the specified positions the corresponding symbol values; 
5a light source configured to output transmission light; and 
a transmitter configured to generate and transmit an optical signal by optically modulating the transmission light based on the symbol string.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/               Primary Examiner, Art Unit 2632